Citation Nr: 1508934	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for paroxysmal supraventricular tachycardia (PSVT), claimed as cardiac arrhythmias, to include as secondary to service-connected allergic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962 and from January 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for February 2011.  However, in a February 2011 statement, the Veteran requested to cancel her hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The case was before the Board in September 2012, when it was remanded for additional development.  That development having been completed, the case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she had PSVT since active service, or in the alternative, that her PSVT was caused or aggravated by her service-connected allergic bronchitis.

The Veteran was afforded a VA examination in October 2007.  After examining the Veteran and reviewing her medical history, the examiner concluded that the Veteran's PSVT was less likely than not caused by or a result of the Veteran's bronchitis, nor was it chronically aggravated by the bronchitis.  The examiner explained that the Veteran had normal sinus rhythm during her perceived episodes involving palpitations, dizziness, and choking, and that PSVT has a multitude of causes.  The examiner also stated that bronchitis is typically not a cause of arrhythmias, and that the Veteran's symptoms were documented to be unrelated to her occasional premature atrial contractions and rare PSVT.

The Veteran submitted a letter from her private treatment provider, J. D., Physician's Assistant, in January 2009.  J. D. stated that she had no way of saying that the Veteran's chronic bronchitis brought on her PSVT, but added that PSVT can certainly be aggravated by bronchitis.

The Veteran was afforded a VA examination in January 2013 to determine whether her PSVT was caused or aggravated by Albuterol.  The examiner noted the Veteran's diagnosis of PSVT, and indicated that its etiology was chronic bronchitis, cough variant asthma, allergic rhinitis and sinusitis.  With respect to the relationship between the Veteran's PSVT and Albuterol, the examiner concluded that the Veteran's PSVT was less likely than not due to or the result of the medication.  The examiner explained that Albuterol was well known to cause rapid heart rate and palpitations while active in the system, which was an expected side effect.  The examiner noted that once the medication had metabolized, effects should resolve to baseline level.  If after 24 hours palpitations and rapid heart rate remain, the examiner reasoned, other factors should be considered as causes, particularly worsening of the baseline condition.  The examiner added that a review of the cough variant asthma and chronic bronchitis was warranted.

The January 2013 VA examiner's notes regarding the relationship between the Veteran's service-connected respiratory disorders and her PSVT conflict with the opinion contained in the October 2007 VA examination report.  However, the January 2013 examiner did not provide an explanation for the purported relationship between the Veteran's service-connected respiratory disorders and her PVST.  Accordingly, the Board finds that an addendum opinion is required to reconcile the conflicting VA opinions.



Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records not already of record relating to the Veteran's treatment for a heart condition, including PSVT.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for her PSVT.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Thereafter, return the claims file to include a copy of this remand to the January 2013 examiner, or an appropriate substitute, for an addendum opinion.  If the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's PSVT was caused by her service-connected disability (including chronic bronchitis, cough variant asthma, allergic rhinitis and sinusitis).

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's PSVT is aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected disability (including chronic bronchitis, cough variant asthma, allergic rhinitis and sinusitis).

If the examiner determines that the Veteran's PSVT is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the PSVT prior to the onset of aggravation.  If some of the increase in severity of the PSVT is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's PSVT is otherwise related to her active military service.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




